Citation Nr: 0016638	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  00-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to December 18, 1998, 
for the award of special monthly surviving spouse pension 
benefits based upon need for the regular aid and attendance 
of another person.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to April 
1944.  He died on November [redacted], 1991.  The appellant 
is the veteran's surviving spouse.

The Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO) previously granted the appellant 
entitlement to surviving spouse pension benefits from 
November 1, 1971.  The evidence of record discloses that 
payment of pension benefits was terminated from January 1, 
1974 since her income exceeded pension limits in existence at 
that time.

This current matter comes before the Board of Veterans' 
Appeals (Board) from a May 1999 decision of the Nashville 
VARO, which granted the appellant entitlement to special 
monthly surviving spouse pension benefits by reason of being 
in need of regular aid and attendance from December 18, 1998.

In June 2000, the Board received a letter from the appellant 
confirming that she no longer desired a personal hearing 
before a Member of the Board at the local VARO.


FINDINGS OF FACTS

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's claim for special monthly surviving 
spouse pension benefits by reason of being in need of regular 
aid and attendance was filed on December 18, 1998, and 
consisted of a report of a private examination reflecting her 
need for regular aid and attendance of another person.




CONCLUSION OF LAW

The criteria for an effective date for an award of special 
monthly surviving spouse pension benefits, based on the need 
for the regular aid and attendance of another person, prior 
to December 18, 1998, have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.400, 3.402 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general rule with regard to the effective date of an 
award of VA pension benefits is that the effective date 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (1999).  The general rule governing the effective date 
of special monthly surviving spouse pension benefits, based 
on the need for the regular aid and attendance of another 
person, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.402(c)(1) (1999).  However, there are two exceptions to 
this general rule, the first is also contained at 38 C.F.R. § 
3.402 (c)(1), and the second is contained at 38 C.F.R. § 
3.402(c)(2).

Under the first exception to the general rule, found at 38 
C.F.R. § 3.402(c)(1) "when an award of dependency and 
indemnity compensation (DIC) or pension based on an original 
or reopened claim is effective for a period prior to date of 
receipt of the claim, any additional DIC or pension payable 
to the surviving spouse by reason of need for aid and 
attendance or housebound status shall also be awarded for any 
part of the award's retroactive period for which entitlement 
to the additional benefit is established."

The second exception to the general rule provides that the 
"[d]ate of departure from hospital, institutional or 
domiciliary care at [VA] expense.  This is applicable only to 
aid and attendance benefits.  Housebound benefits may be 
awarded during hospitalization at [VA]."  38 C.F.R. § 
3.402(c) (2) (1999).

As noted above, the appellant was awarded entitlement to 
surviving spouse pension benefits from November 1, 1971.  The 
evidence of record discloses that payment of pension benefits 
was terminated from January 1, 1974 since her income exceeded 
pension limits in existence at that time.  The appellant was 
informed of this adverse determination by VA letter dated 
December 26, 1973.  She did not initiate an appeal, and the 
determination became final.

Parenthetically, it is noted that the RO provided the veteran 
with a detailed explanation as to why her benefits were 
discontinued in a February 2000 correspondence.  She was also 
provided with a copy of the letter dated December 26, 1973, 
which showed the action that was taken at that time.

The appellant's request for an award of special monthly 
surviving spouse pension benefits, based on the need for 
regular aid and attendance of another person, was received by 
the VA on December 18, 1998.  A July 1997 rating decision 
granted the appellant these benefits, effective December 18, 
1998, the date of receipt of the claim.  The decision was 
based upon a medical statement from her private physician 
dated October 29, 1998 and which, in essence, demonstrated 
the appellant's need for the regular aid and attendance of 
another person. 

The appellant asserts that she had been unable to take care 
of her personal or physical needs since she had cervical disc 
surgery in December 1979.  Therefore, she believes that she 
is entitled to the benefit sought.

In sum, the regulations controlling the effective date of the 
appellant's aid and attendance benefits for a surviving 
spouse provide that such benefits "will be effective as of 
the date of receipt of claim or date entitlement arose 
whichever is later."  38 C.F.R. § 3.402(c)(1).  Therefore, 
even if there was a need for aid and attendance prior to 
1998, the pertinent regulation provides that the date of 
receipt of the claim, which is the later of the two dates, be 
utilized.

The Board has considered whether the private medical 
statement dated October 28, 1998 should constitute the 
effective date of her award of aid and attendance benefits.  
The applicable regulation provides that the date of receipt 
of private evidence showing reasonable probability of 
entitlement to aid and attendance benefits controls the 
effective date for such benefits.  38 C.F.R. § 3.157(b)(2) 
and (3).  However, the private medical statement in question 
was received on the same date as her claim.  Therefore, the 
effective date of the appellant's award can be no earlier 
that December 18, 1998.  38 C.F.R. § 3.402(c)(1).

The exceptions to the general rule regarding effective dates 
of awards of special monthly benefits based on the need for 
regular aid and attendance, provided at 38 C.F.R. § 
3.402(c)(1) and (c)(2) do not apply to this case.

As to the first exception to the general rule, it is true 
that the appellant was awarded surviving spouse pension 
benefits in January 1972.  However, she did not claim aid and 
attendance benefits within one year of the veteran's death.  
See 38 C.F.R. § 3.402(c)(1).  Accordingly, the original 1972 
surviving spouse pension award did not extend to her special 
monthly surviving spouse pension benefits based on aid and 
attendance since the disability status giving rise to that 
benefit (need for aid and attendance) was not claimed until 
1998.

Insofar as the appellant has not submitted any evidence of 
having been admitted to a hospital, institution or 
domiciliary care facility at VA expense, the provisions of 
38 C.F.R. § 3.402 (c)(2) may not be utilized.

In view of the foregoing, the Board is satisfied that the RO 
has assigned the correct effective date of December 18, 1998, 
and that the appellant is not entitled to an earlier 
effective date.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.400, 3.402 (1999).


ORDER

The claim for an effective date prior to December 18, 1998, 
for the award of special monthly surviving spouse pension 
benefits based upon need for the regular aid and attendance 
of another person, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

